Exhibit 99.1 Exterran Holdings and Exterran Partners Report First Quarter 2010 Results HOUSTON, May 6, 2010 – Exterran Holdings, Inc. (NYSE: EXH) and Exterran Partners, L.P. (NASDAQ: EXLP) today reported financial results for the first quarter 2010. Exterran Holdings, Inc. Financial Results Exterran Holdings reported net income attributable to Exterran stockholders for the first quarter 2010 of $16.7 million, or $0.27 per diluted share, compared to net income attributable to Exterran stockholders for the fourth quarter 2009 of $22.6 million, or $0.37 per diluted share, and a net loss attributable to Exterran stockholders for the first quarter 2009 of $59.4 million, or $0.97 per diluted share. Net loss from continuing operations attributable to Exterran stockholders for the first quarter 2010 was $1.5 million, or $0.02 per diluted share, excluding an after-tax gain of $8.8 million on the sale of assets related to our former Cawthorne Channel project and a non-cash after-tax asset impairment charge of $1.1 million.Net loss from continuing operations for the fourth quarter 2009 attributable to Exterran stockholders, excluding charges, was $16.9 million, or $0.27 per diluted share, and net income from continuing operations for the first quarter 2009 attributable to Exterran stockholders, excluding charges, was $31.6 million, or $0.51 per diluted share. Revenue was $576.3 million for the first quarter 2010, compared to $654.7 million for the fourth quarter 2009 and $703.2 million for the first quarter 2009.EBITDA, as adjusted (as defined below), was $123.9 million for the first quarter 2010, compared to $139.6 million for the fourth quarter 2009 and $163.9 million for the first quarter 2009. Ernie L. Danner, Exterran Holdings’ President and Chief Executive Officer, said, “With a continued focus on controlling operating and capital costs throughout the company, we generated significant cash flow and reduced our outstanding debt balance by $117 million in the first quarter.While we are encouraged by the continuing stabilization of our North America contract operations compression fleet utilization, we believe weak natural gas prices may limit our near-term growth opportunities.We are pleased about our recently announced agreement to build, own and operate two gas processing plants under long-term contracts in the Appalachian Basin in the northeast United States, an example of our strategy to meet customers’ needs by delivering Exterran’s unique combination of capital, engineering, manufacturing and service expertise. “We are optimistic about the longer-term outlook for our business.This outlook is driven by an improvement in the overall level of new business inquiry and bid activity for our worldwide products and services.We also believe the growth opportunities associated with industry development of emerging shale gas plays in North America and energy infrastructure projects in Latin America and the Eastern Hemisphere will be beneficial to us over the long-term.We continue to anticipate net capital expenditures of $250 million to $300 million in 2010 to meet some of these opportunities, and believe we will continue to generate positive operating cash flow after capital expenditures for the remainder of the year and the foreseeable future.” 1 Exterran Partners, L.P. Financial Results Exterran Partners reported revenue of $52.7 million for the first quarter 2010, compared to $47.1 million for the fourth quarter 2009 and $48.2 million for the first quarter 2009.Net income was $1.4 million, or $0.05 per diluted limited partner unit, for the first quarter 2010, compared to $3.3 million, or $0.13 per diluted limited partner unit, for the fourth quarter 2009 and $6.7 million, or $0.33 per diluted limited partner unit, for the first quarter 2009. Exterran Partners’ EBITDA, as further adjusted (as defined below), totaled $22.4 million for the first quarter 2010, compared to $21.6 million for the fourth quarter 2009 and $22.8 million for the first quarter 2009.Distributable cash flow (as defined below) totaled $14.4 million for the first quarter 2010, compared to $13.2 million for the fourth quarter 2009 and $13.2 million for the first quarter 2009. “First quarter performance was enhanced by continuing cost controls and a full quarter contribution from the acquisition of an additional 270,000 horsepower from Exterran Holdings completed in November 2009,” commented Mr. Danner, Chairman, President and Chief Executive Officer of Exterran Partners’ managing general partner.“While we are encouraged by the financial and operating performance, solid distributable cash flow coverage and increased operating horsepower during the quarter, the weak natural gas price environment is a near-term concern.” On April 30, 2010, Exterran Partners announced a cash distribution of $0.4625 per limited partner unit for the first quarter 2010, the same level as in the fourth quarter 2009 and the first quarter 2009.This distribution will be paid on May 14, 2010 to unitholders of record as of the close of business on May 11, 2010. Conference Call Details Exterran Holdings, Inc. (NYSE: EXH) and Exterran Partners, L.P. (NASDAQ: EXLP) announce the following schedule and teleconference information for their first quarter 2010 earnings release: · Teleconference: Thursday, May 6, 2010 at 11:00 a.m. Eastern Time, 10:00 a.m. Central Time.To access the call, United States and Canadian participants should dial 888-895-5271. International participants should dial 847-619-6547 at least 10 minutes before the scheduled start time. Please reference Exterran conference call number 26940619. · Live Webcast: The webcast will be available in listen-only mode via the companies’ website: www.exterran.com. · Webcast Replay: For those unable to participate, a replay will be available from 2:00 p.m. Eastern Time on Thursday, May 6, 2010, until 2:00 p.m. Eastern Time on Thursday, May 13, 2010. To listen to the replay, please dial 888-843-8996 in the United States and Canada, or 630-652-3044 internationally, and enter access code 26940619. ***** With respect to Exterran Holdings, EBITDA, as adjusted, a non-GAAP measure, is defined as income (loss) from continuing operations plus income taxes, interest expense (including debt extinguishment costs and gain or loss on termination of interest rate swaps), depreciation and amortization expense, impairment charges, merger and integration expenses, restructuring charges, excluding non-recurring items, and extraordinary gains or losses. 2 With respect to Exterran Partners, EBITDA, as further adjusted, a non-GAAP measure, is defined as net income (loss) plus income taxes, interest expense (including debt extinguishment costs and gain or loss on termination of interest rate swaps), depreciation and amortization expense, impairment charges, non-cash selling, general and administrative (“SG&A”) expenses and any amounts by which cost of sales and SG&A costs are reduced as a result of caps on these costs contained in the omnibus agreement to which Exterran Holdings and Exterran Partners are parties (the “Omnibus Agreement”), which amounts are treated as capital contributions from Exterran Holdings for accounting purposes, and excluding non-recurring items. With respect to Exterran Partners, distributable cash flow, a non-GAAP measure, is defined as net income plus depreciation and amortization expense, impairment charges, non-cash SG&A expenses, interest expense and any amounts by which cost of sales and SG&A costs are reduced as a result of caps on these costs contained in the Omnibus Agreement, which amounts are treated as capital contributions from Exterran Holdings for accounting purposes, less cash interest expense and maintenance capital expenditures, and excluding gains/losses on asset sales and non-recurring items. With respect to Exterran Holdings, Gross Margin, a non-GAAP measure, is defined as total revenue less cost of sales (excluding depreciation and amortization expense). With respect to Exterran Partners, Gross Margin, as adjusted, a non-GAAP measure, is defined as total revenue less cost of sales (excluding depreciation and amortization expense) plus any amounts by which cost of sales are reduced as a result of caps on these costs contained in the Omnibus Agreement, which amounts are treated as capital contributions from Exterran Holdings for accounting purposes. About Exterran Holdings and Exterran Partners Exterran Holdings, Inc. is a global market leader in full service natural gas compression and a premier provider of operations, maintenance, service and equipment for oil and gas production, processing and transportation applications.Exterran Holdings serves customers across the energy spectrum—from producers to transporters to processors to storage owners.Headquartered in Houston, Texas, Exterran and its over 10,000 employees have operations in over 30 countries. Exterran Partners, L.P. provides natural gas contract operations services to customers throughout the United States.Exterran Holdings indirectly owns a majority interest in Exterran Partners. For more information, visit www.exterran.com. Forward-Looking Statements All statements in this release (and oral statements made regarding the subjects of this release) other than historical facts are forward-looking statements within the meaning of Section 21E of the Securities Exchange Act of 1934, as amended. These forward-looking statements rely on a number of assumptions concerning future events and are subject to a number of uncertainties and factors, many of which are outside the control of Exterran Holdings and Exterran Partners (the “Companies”), which could cause actual results to differ materially from such statements. Forward-looking information includes, but is not limited to: the Companies’ operational and financial strategies and ability to successfully effect those strategies; the Companies’ expected future capital expenditures; the Companies’ expectations regarding future economic and market conditions; and the Companies’ financial and operational outlook and ability to fulfill that outlook. 3 While the Companies believe that the assumptions concerning future events are reasonable, they caution that there are inherent difficulties in predicting certain important factors that could impact the future performance or results of their business.Among the factors that could cause results to differ materially from those indicated by such forward-looking statements are: local, regional, national and international economic conditions and the impact they may have on the Companies and their customers; changes in tax laws that impact master limited partnerships; conditions in the oil and gas industry, including a sustained decrease in the level of supply or demand for oil and natural gas and the impact on the price of oil and natural gas; Exterran Holdings’ ability to timely and cost-effectively obtain components necessary to conduct the Companies’ business; changes in political or economic conditions in key operating markets, including international markets; changes in safety and environmental regulations pertaining to the production and transportation of oil and natural gas; and, as to each of the Companies, the performance of the other entity. These forward-looking statements are also affected by the risk factors, forward-looking statements and challenges and uncertainties described in Exterran Holdings’ Annual Report on Form 10-K for the year ended December 31, 2009, Exterran Partners’ Annual Report on Form 10-K for the year ended December 31, 2009, and those set forth from time to time in the Companies’ filings with the Securities and Exchange Commission, which are currently available at www.exterran.com.Except as required by law, the Companies expressly disclaim any intention or obligation to revise or update any forward-looking statements whether as a result of new information, future events or otherwise. Exterran Contact Information: Investors: David Oatman (281) 836-7035 Media: Susan Nelson (281) 836-7297 SOURCE: Exterran Holdings, Inc. and Exterran Partners, L.P. 4 EXTERRAN HOLDINGS, INC. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share amounts) Three Months Ended March 31, December 31, March 31, Revenues: North America contract operations $ $ $ International contract operations Aftermarket services Fabrication Costs and expenses: Cost of sales (excluding depreciation and amortization expense): North America contract operations International contract operations Aftermarket services Fabrication Selling, general and administrative Depreciation and amortization Long-lived asset impairment Restructuring charges - Interest expense Equity in (income) loss of non-consolidated affiliates - ) Other (income) expense, net ) ) ) Income (loss) before income taxes ) Provision for (benefit from) income taxes ) Income (loss) from continuing operations ) ) Income from discontinued operations, net of tax Net income (loss) ) Less: net income attributable to the noncontrolling interest ) ) ) Net income (loss) attributable to Exterran stockholders $ $ $ ) Basic income (loss) per common share: Income (loss) from continuing operations attributable to Exterran stockholders $ $ ) $ ) Income from discontinued operations attributable to Exterran stockholders Net income (loss) attributable to Exterran stockholders $ $ $ ) Diluted income (loss) per common share: Income (loss) from continuing operations attributable to Exterran stockholders $ $ ) $ ) Income from discontinued operations attributable to Exterran stockholders Net income (loss) attributable to Exterran stockholders $ $ $ ) Weighted average common and equivalent shares outstanding: Basic Diluted Income (loss) attributable to Exterran stockholders: Income (loss) from continuing operations $ $ ) $ ) Income from discontinued operations, net of tax Net income (loss) attributable to Exterran stockholders $ $ $ ) 5 EXTERRAN HOLDINGS, INC. UNAUDITED SUPPLEMENTAL INFORMATION (In thousands, except percentages) Three Months Ended March 31, December 31, March 31, Revenues: North America contract operations $ $ $ International contract operations Aftermarket services Fabrication Total $ $ $ Gross Margin (1): North America contract operations $ $ $ International contract operations Aftermarket services Fabrication Total $ $ $ Selling, General and Administrative $ $ $ % of Revenues 15
